Name: Council Decision 2007/235/CFSP of 16 April 2007 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  civil law;  Africa;  marketing;  rights and freedoms;  defence
 Date Published: 2007-04-18; 2008-01-08

 18.4.2007 EN Official Journal of the European Union L 101/14 COUNCIL DECISION 2007/235/CFSP of 16 April 2007 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/161/CFSP (1) and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2002/145/CFSP (2) and Regulation (EC) No 310/2002 (3), the Council adopted restrictive measures against Zimbabwe. Those measures namely provide for the prohibition of supply of arms and related technical assistance to the country, and for the freezing of funds and assets belonging to certain individuals. (2) By Common Position 2004/161/CFSP the Council renewed some of the said restrictive measures, in particular those provided for in Common Position 2002/145/CFSP. (3) In the course of the reshuffle in the Government of Zimbabwe that took place on 6-7 February 2007, five new persons became part of the Government. They should, as a consequence, be covered by the restrictive measures set out in Common Position 2004/161/CFSP. (4) The list of persons subject to the said restrictive measures, whose names are set out in the Annex to Common Position 2004/161/CFSP, should therefore be updated, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Common Position 2004/161/CFSP shall be replaced by the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 16 April 2007. For the Council The President Horst SEEHOFER (1) OJ L 50, 20.2.2004, p. 66. Common Position as last amended by Common Position 2007/120/CFSP (OJ L 51, 20.2.2007, p. 25). (2) OJ L 50, 21.2.2002, p. 1. Common Position as last amended by Common Position 2003/115/CFSP (OJ L 46, 20.2.2003, p. 30). (3) OJ L 50, 21.2.2002, p. 4. Regulation as last amended by Commission Regulation (EC) No 743/2003 (OJ L 106, 29.4.2003, p. 18). ANNEX List of persons referred to in Articles 4 and 5 of Common Position 2004/161/CFSP 1. Mugabe, Robert Gabriel President, born 21.2.1924 2. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960 3. Buka (alias Bhuka), Flora Minister for Special Affairs responsible for Land and Resettlement Programmes (Former Minister of State in the Vice-President's Office and former Minister of State for the Land Reform Programme in the President's Office), born 25.2.1968 4. Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesman 5. Chapfika, David Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957 6. Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963 7. Charumbira, Fortune Zefanaya Former Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962 8. Chigudu, Tinaye Provincial Governor: Manicaland 9. Chigwedere, Aeneas Soko Minister of Education, Sports and Culture, born 25.11.1939 10. Chihota, Phineas Deputy Minister for Industry and International Trade 11. Chihuri, Augustine Police Commissioner, born 10.3.1953 12. Chimbudzi, Alice ZANU (PF) Politburo Committee Member 13. Chimutengwende, Chen Minister of State for Public and Interactive Affairs (former Minister of Post and Telecommunications), born 28.8.1943 14. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947 15. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955 16. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1946 17. Chitepo, Victoria ZANU (PF) Politburo Committee Member, born 27.3.1928 18. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 19. Chiweshe, George Chairman, ZEC (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953 20. Chiwewe, Willard Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the President's Office), born 19.3.1949 21. Chombo, Ignatius Morgan Chininya Minister of Local Government, Public Works and Urban Development, born 1.8.1952 22. Dabengwa, Dumiso ZANU (PF) Politburo Senior Committee Member, born 1939 23. Damasane, Abigail Deputy Minister for Women's Affairs Gender and Community Development 24. Dokora, Lazarus Deputy Minister for Higher and Tertiary Education, born 3.11.1957 25. Georgias, Aguy Deputy Minister for Economic Development, born 22.6.1935 26. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the President's Office), born 1.8.1946 27. Gombe, G Chairman, Electoral Supervisory Commission 28. Gula-Ndebele, Sobuza Former Chairman of Electoral Supervisory Commission 29. Gumbo, Rugare Eleck Ngidi Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940 30. Hove, Richard ZANU (PF) Politburo Secretary for Economic Affairs, born 1935 31. Hungwe, Josaya (alias Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935 32. Kangai, Kumbirai ZANU (PF) Politburo Committee Member, born 17.2.1938 33. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU (PF) Politburo Secretary for Finance, born 25.5.1947 34. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU (PF) Politburo Deputy Secretary for Youth Affairs, born 23.10.1970 35. Kaukonde, Ray Provincial Governor: Mashonaland East, born 4.3.1963 36. Kuruneri, Christopher Tichaona Former Minister of Finance and Economic Development, born 4.4.1949. NB currently on remand 37. Langa, Andrew Deputy Minister of Environment and Tourism and former Deputy Minister of Transport and Communications 38. Lesabe, Thenjiwe V. ZANU (PF) Politburo Committee Member, born 1933 39. Machaya, Jason (alias Jaison) Max Kokerai Former Deputy Minister of Mines and Mining Development, born 13.6.1952 40. Made, Joseph Mtakwese State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954 41. Madzongwe, Edna (alias Edina) ZANU (PF) President of Senate, born 11.7.1943 42. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941 43. Mahoso, Tafataona Chair, Media Information Commission 44. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950 45. Makwavarara, Sekesai Acting Mayor of Harare (ZANU CPF) 46. Malinga, Joshua ZANU (PF) Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944 47. Maluleke, Titus Deputy Minister of Education, Sports and Culture 48. Mangwana, Paul Munyaradzi Minister of State for Indigenisation and Empowerment, born 10.8.1961 49. Manyika, Elliot Tapfumanei Minister without Portfolio (former Minister of Youth Development, Gender and Employment Creation), born 30.7.1955 50. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934 51. Marumahoko, Reuben Deputy Minister for Foreign Affairs (former Deputy Deputy Minister for Home Affairs), born 4.4.1948 52. Masawi, Ephrahim Sango Provincial Governor: Mashonaland Central 53. Masuku, Angeline Provincial Governor: Matabeleland South (ZANU (PF) Politburo, Secretary for Disabled and Disadvantaged), born 14.10.1936 54. Mathema, Cain Provincial Governor: Bulawayo 55. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU (PF) Politburo, Deputy Secretary for Transport and Social Welfare 56. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960 57. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969 58. Matshalaga, Obert Deputy Minister of Home Affairs (Foreign Minister of Foreign Affairs), born 21.4.1951 in Mhute Kraal  Zvishavane 59. Matshiya, Melusi (Mike) Permanent Secretary, Ministry of Home Affairs 60. Mavhaire, Dzikamai ZANU (PF) Politburo Committee Member 61. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development 62. Midzi, Amos Bernard (Mugenva) Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952 63. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946 64. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949 65. Moyo, Jonathan Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957 66. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950 67. Moyo, Simon Khaya ZANU (PF) Politburo Deputy Secretary for Legal Affairs, born 1945. NB Ambassador to South Africa 68. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU (PF) Politburo Deputy Secretary for National Security), born 12.10.1951 69. Msika, Joseph W. Vice-President, born 6.12.1923 70. Msipa, Cephas George Provincial Governor: Midlands, born 7.7.1931 71. Muchena, Olivia Nyembesi (alias Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946 72. Muchinguri, Oppah Chamu Zvipange Minister for Women's Affairs, Gender and Community Development ZANU (PF) Politburo Secretary for Gender and Culture, born 14.12.1958 73. Mudede, Tobaiwa (Tonneth) Registrar General, born 22.12.1942 74. Mudenge, Isack Stanilaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941 75. Mugabe, Grace Spouse of Robert Gabriel Mugabe, born 23.7.1965 76. Mugabe, Sabina ZANU (PF) Politburo Senior Committee Member, born 14.10.1934 77. Muguti, Edwin Deputy Minister for Health and Child Welfare, born 1965 78. Mujuru, Joyce Teurai Ropa Vice-President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955 79. Mujuru, Solomon T.R. ZANU (PF) Politburo Senior Committee Member, born 1.5.1949 80. Mumbengegwi, Samuel Creighton Minister of Finance (Former Minister of State for Indigenisation and Empowerment, born 23.10.1942 81. Mumbengegwi, Simbarashe Minister of Foreign Affairs, born 20.7.1945 82. Murerwa, Herbert Muchemwa Former Minister of Finance, born 31.7.1941 83. Musariri, Munyaradzi Assistant Police Commissioner 84. Mushohwe, Christopher Chindoti Minister of Transport and Communications (former Deputy Minister of Transport and Communications), born 6.2.1954 85. Mutasa, Didymus Noel Edwin Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU (PF) Secretary for Administration, born 27.7.1935 86. Mutezo, Munacho Minister for Water Resources and Infrastructural Development 87. Mutinhiri, Ambros (alias Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier 88. Mutinhiri, Tracey Deputy Minister for Indigenisation and Empowerment (Former Deputy Speaker of the Senate) 89. Mutiwekuziva, Kenneth Kaparadza Deputy Minister of Small and Medium Enterprises Development and Employment Creation, born 27.5.1948 90. Muzenda, Tsitsi V. ZANU (PF) Politburo Senior Committee Member, born 28.10.1922 91. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957 92. Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964 93. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954 94. Ndlovu, Naison K. ZANU (PF) Politburo Secretary for Production and Labour, born 22.10.1930 95. Ndlovu, Richard ZANU (PF) Politburo Deputy Commissariat, born 26.6.1942 96. Ndlovu, Sikhanyiso Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949 97. Nguni, Sylvester Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955 98. Nhema, Francis Minister of Environment and Tourism, born 17.4.1959 99. Nkomo, John Landa Speaker of Parliament (former Minister of Special Affairs in the President's Office), born 22.8.1934 100. Nyambuya, Michael Reuben Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955 101. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications 102. Nyathi, George ZANU (PF) Politburo Deputy Secretary of Science and Technology 103. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949 104. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950 105. Patel, Khantibhal ZANU (PF) Politburo Deputy Secretary for Finance, born 28.10.1928 106. Pote, Selina M. ZANU (PF) Politburo Deputy Secretary for Gender and Culture 107. Rusere, Tino Deputy Minister for Mines and Mining Development (former Deputy Minister for Water Resources and Infrastructural Development), born 10.5.1945 108. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development 109. Sakupwanya, Stanley ZANU (PF) Politburo Deputy Secretary for Health and Child Welfare 110. Samkange, Nelson Tapera Crispen Provincial Governor: Mashonaland West 111. Sandi or Sachi, E. (?) ZANU (PF) Politburo Deputy Secretary for Women's Affairs 112. Savanhu, Tendai ZANU (PF) Deputy Secretary for Transport and Social Welfare, born 21.3.1968 113. Sekeramayi, Sydney (alias Sidney) Tigere Minister of Defence, born 30.3.1944 114. Sekeremayi, Lovemore Chief Elections Officer 115. Shamu, Webster Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945 116. Shamuyarira, Nathan Marwirakuwa ZANU (PF) Politburo Secretary for Information and Publicity, born 29.9.1928 117. Shiri, Perence Air Marshal (Air Force), born 1.11.1955 118. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949 119. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970 120. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to No 126 Charles Utete), born 3.5.1949 121. Sibanda, Phillip Valerio (alias Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 122. Sikosana, Absolom ZANU (PF) Politburo Secretary for Youth Affairs 123. Stamps, Timothy Health Advisor in the Office of the President, born 15.10.1936 124. Tawengwa, Solomon Chirume ZANU (PF) Politburo Deputy Secretary for Finance, born 15.6.1940 125. Udenge, Samuel Minister of State for State Enterprises (Former Deputy Minister of Economic Development) 126. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938 127. Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare 128. Zimonte, Paradzai Prisons Director, born 4.3.1947 129. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabe's nephew) 130. Zvinavashe, Vitalis Politburo, Indigenisation and Empowerment Committee in the party, born 27.9.1943